— Order denying motion to restore case to calendar of Special Term for trials reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Upon the death *705of the defendant, this action abated and could be revived and continued only by the substitution of her successors in interest. Until such substitution is made, no proceedings in the action can be taken by either party, and the Special Term was without power to make the order appealed from. Lazansky, P. J., Rich, Young, Hagarty and Seudder, JJ., concur.